DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 9,108,428 B2 is a general background reference covering: A generation unit is configured to generate a black color material data and the plurality of pieces of chromatic color material data, for a color positioned at a surface of a dark portion in a color gamut that can be reproduced using a black color material and the plurality of chromatic color materials, in such a way as to arrange dots of the black color material and respective dots of the plurality of chromatic color materials exclusively on a recording medium and set a rate of the arranged dots of the black color material to be greater as the color positioned at the surface is closer to black, (see abstract).
	Reference US 9,832,350 B2 is a general background reference covering: An image processing method includes performing first halftone processing and second halftone processing. The second halftone processing is performed, for a second kind of color in advance among a plurality of colors constituting an original image, in units of blocks each consisting of a plurality of pixels that constitute the original image and the 
	Reference US 2007/0121137 A1 is a general background reference covering: The present invention provides an image processing method of processing image data indicative of an image represented with a prescribed number of input tones by each of pixel groups composed of a plurality of print pixels, and generating dot data representing a dot on-off state of dot formation on each of the print pixels to be formed on a print medium. The method includes: preparing a first conversion table containing first correspondence relationships of pixel group tone values representing tone values of the pixel groups and code values assuming a prescribed range of values, the first correspondence relationships being prepared for each of the pixel groups; preparing a second conversion table containing second correspondence relationships of output dot arrangements indicative of a dot on-off state for each pixel in the pixel groups and the code values, the second correspondence relationships being prepared for each of the pixel groups; determining the pixel group tone value in response to the input tone value corresponding to the pixel group, among the image data; converting the determined pixel group tone value into the code values for each of the pixel groups, by referring the first conversion table; decoding the acquired code value into the output dot arrangement for each of the pixel groups, by referring the second conversion table; and outputting the 
	Reference US 2017/0075247 A1 is a general background reference covering: A method comprises receiving color data and gloss data of an image, converting the color data into a first signal representing a use amount of a dark print material having a relatively high density, generating a second signal in which a use amount corresponding to the gloss data, of the dark print material use amount indicated by the first signal, is replaced with a use amount corresponding to a light print material having a relatively low density, converting the second signal into path separation data corresponding to each printing scan of an apparatus, and performing halftone processing on the path separation data to generate a print signal indicating a print position of an on-dot, for each of the dark print material and the light print material, thereby generating the print signal which causes superposition of on-dots of the light print material in printing scan of the apparatus, (see abstract).
	Reference US 2018/0063381 A1 is a general background reference covering: A color conversion processing apparatus that converts a signal value of an input image into an output value of an actual color material used in an image forming apparatus, and includes: an acquisition unit configured to acquire a printing setting for the input image; 
	Reference US 2018/0096234 A1 is a general background reference covering: In a case where a dot forming condition is not satisfied, whether to form a dot for a target pixel is determined according to a predetermined method and dependently on a colorant-corresponding gradation value for the target pixel. The colorant-corresponding gradation value for each pixel is defined for a color component corresponding to colorant and representing density of the color component in color of the each pixel. The dot forming condition includes that the target pixel is an edge pixel and that a density index value for the target pixel, which is related to density of the color component in the color of the target pixel that is represented by the colorant-corresponding gradation value, is greater than a threshold value. In a case where a dot forming condition is 
	Reference US 2018/0103178 A1 is a general background reference covering: An image processing apparatus which performs image processing for print processing, including: a pseudo halftone processing unit configured to perform pseudo halftone processing by dithering with respect to an input image, and generate a halftone image constituted by plural dots, and a threshold matrix holding unit configured to hold a threshold matrix used for the pseudo halftone processing, wherein in the threshold matrix, thresholds are arranged such that the halftone image has a density region in which dots to be formed depending on a density of the input image are not rotational symmetric on a 90° basis, and orientations of the dots differ from each other in the density region, (see abstract).
	Reference JP 2000092323 A is a general background reference covering: A processor 16 interpolates an image file 20 in accordance with dots of an image obtained by printing each pixel of the image file 20 and divides this interpolated image into three separate color planes that are cyan, magenta and yellow color planes. Then, it accesses a dither matrix B/W including a threshold array from a memory 18. The dither matrix B/W is applied to the cyan and yellow plane and its inverse is applied to the magenta plane. Each color plane is separately processed, each plane pixel is subjected to simple comparison with corresponding threshold, masking on each plane is executed in a series of point operations, three dot patterns are obtained from three color plane masking and they are combined and sent to a printer 14, (see abstract).

	Reference WO 2018/147861 A1 is a general background reference covering: A method of calibrating a printing system. Data defining a color mapping that maps a first set of n-dimensional color Input points to a corresponding second set of n-dimensional color output points, the color mapping representing a measured behavior of the printing system, is obtained. A smoothed mapping function of color input points that satisfies a predetermined optimization condition based on a mapping error between the smoothed 
Allowable Subject Matter
	Claims 1-15 are allowed. 
	The present invention is directed to dithering based color conversion may include ascertaining an input color value. Based on conversion of the input color value to an output color space representation, a set of nodes that are to be analyzed to control operation of a printer may be determined. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an apparatus comprising: 
a processor; and 
a non-transitory computer readable medium storing machine readable instructions that when executed by the processor cause the processor to: 
ascertain an input color value; 
determine, based on conversion of the input color value to an output color space representation, a set of nodes that are to be analyzed to control operation of a printer;
determine, based on a position of the input color value from each node of the set of nodes, a corresponding probability associated with each node of the set of nodes; and 
control, based on the determined probability associated with each node of the set of nodes, the operation of the printer.
The closest prior art, Takesue et al. (US 2018/0063381 A1) in view of Yamada (US 2018/0096234 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Takesue et al. (US 2018/0063381 A1) discloses image processing to convert an image signal into a signal corresponding to a plurality of color material components that a printer handles.
	Yamada (US 2018/0096234 A1) discloses an image process for processing an image to be printed.
However, Takesue et al. (US 2018/0063381 A1) in view of Yamada (US 2018/0096234 A1) do not specifically disclose “determine, based on a position of the input color value from each node of the set of nodes, a corresponding probability associated with each node of the set of nodes; and control, based on the determined probability associated with each node of the set of nodes, the operation of the printer”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 8 and 13 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 8 and 13 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-7, 9-12, 14-15, the instant claims are dependent on allowable claims and thus allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/QUANG N VO/           Primary Examiner, Art Unit 2672